Citation Nr: 1722786	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  09-32 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	William C. Herren, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appeal is being processed through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appellant is a Veteran who served on active duty from September 1963 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In March 2014, the Veteran and his wife testified before the undersigned during a Travel Board hearing.  A transcript of the hearing is associated with the Virtual VA claims file.  

In July 2014, the Board denied the Veteran's reopened claim of service connection for a right knee disability, after which the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court vacated the July 2014 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

The Board subsequently remanded this claim in November 2015 and requested that the agency or original jurisdiction (AOJ) conduct additional evidentiary development, all of which has been completed.  While the AOJ has substantially complied with the November 2015 remand directives, for reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, in March 2014, the Veteran testified before the undersigned with the assistance of his representative, the Texas Veterans Commission.  In August 2016, the Veteran appointed Attorney William C. Herren as his representative who, in March 2017, requested that the Veteran be scheduled a hearing in conjunction with the claim on appeal.  

In Cook v. Snyder, 28 Vet. App. 330 (2017), the Court held that 38 U.S.C.A. § 7107 (b) is properly interpreted as allowing a VA claimant the right to request and receive a Board hearing for the purpose of submitting additional evidence after a remand from the Court, even if he or she previously received a hearing before the Board at another stage of the appellant proceedings.  Here, while a hearing was previously held in March 2014, as this matter was remanded by the Court in June 2015 and the Veteran now requests another hearing, the Board will remand the case for an additional hearing pursuant to Cook.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing in accordance with the request submitted by his attorney in March 2017.  Appropriate notification must be given to the Veteran and his attorney, and the notice must be documented and associated with his claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




